DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is responsive to the amendment filed on December 7, 2020. As directed by the amendment: claims 1, 4-5 and 7 have been amended and claim 6 has been cancelled. Thus, claims 1-5 and 7 are presently pending in this application, with claims 8-28 being withdrawn from consideration.
Applicant amendment to claims 1, 4, and 5, and cancelling of claim 6 obviate the previous claim objections. Claims 1, 4, and 6-7 were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendment to claims 1, 4, and 7, and cancelling of claim 6 obviate the previous rejection under 35 U.S.C. 112(b). Claims 1-5 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cole (U.S. Patent No. 5,578,115) in view of Scovell et al. (U.S. Pub. No. 2018/0216636). Claims 1 and 3-7 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cole (U.S. Patent No. 5,578,115) in view of Foerch (DE102013222368A1). Applicant’s amendments overcome the previous prior art rejections and is in condition for allowance. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8-28 directed to Groups II, III, and IV non-elected without traverse.  Accordingly, claims 8-28 been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brian Flynn on March 22, 201.

The application has been amended as follows: 
Claim 1 shall now read: A muffler for a gas concentrator configured to direct gas through a gas separation cycle, the gas concentrator being configured to direct gas through the muffler during a high pressure flow above a threshold value and a low pressure flow below the threshold value, the muffler comprising: 
a pressure sensitive gas valve configured to transition between an open configuration and a closed configuration, the pressure sensitive gas valve configured to be in the closed configuration during the high pressure flow and configured to be in the open configuration during the low pressure flow; 
a valve channel configured to receive gas flowing through the muffler when the pressure sensitive gas valve is in the open configuration; and 
a housing made from a porous material holding the valve; wherein: the valve is configured such that gas flow is directed through the valve channel when the valve is in the open configuration, and gas flow is directed through the porous housing when the valve is in the closed configuration muffling the sound produced by the gas flow.

Claim 7 currently recites “a valve seal comprising at least one of the following elements: a ball, a poppet, a face seal.”, ln 1-2 shall now read -- a valve seal comprising one of the following elements: a ball, a poppet, or a face seal. --.

Claims 8-28 are cancelled. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: prior art of record Cole (U.S. Patent No. 5,578,115), Scovell et al. (U.S. Pub. No. 2018/0216636), and Foerch (DE102013222368A1) alone or in combination fail to discloses a muffler for a gas concentrator comprising a pressure sensitive gas valve, a housing made from a porous material holding the valve; wherein: the valve is configured such that gas flow is directed through the valve channel and the muffler when the valve is in the open configuration, and gas flow is directed through the porous housing when the valve is in the closed configuration muffling the sound produced by the gas flow, as recited in independent claim 1.
Dependent claims 2-5 and 7 are render allowable by virtue of their dependency to independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785